Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Exhibit 10.2
AMENDMENT NO. 7 TO SERVICING AGREEMENT


This Amendment No. 7 to Servicing Agreement (“Amendment No. 7”) is made and
entered into as of March 24, 2017 (“Amendment Effective Date”) by and between
Blackhawk Network, Inc., an Arizona corporation (“Servicer”), and MetaBank, dba
Meta Payment Systems, a federal savings bank (“Bank”) and relates to that
certain Servicing Agreement dated March 30, 2012, by and between Servicer and
Bank, as amended by Amendment No. 1 to Servicing Agreement, dated November 5,
2012 (“Amendment No. 1”), Amendment No. 2 to Servicing Agreement, dated October
31, 2013 (“Amendment No. 2”), the First Addendum to Servicing Agreement, dated
May 30, 2014 (“Addendum No. 1”), Amendment No. 3 to Servicing Agreement, dated
June 13, 2014 (“Amendment No. 3”), the Second Addendum to Servicing Agreement,
dated October 1, 2015 (“Addendum No. 2”), the Amendment No. 4 to Servicing
Agreement dated May 6, 2016 (“Amendment No. 4”), the Amendment No. 5 to
Servicing Agreement dated June 16, 2016 (“Amendment No. 5”), and the Amendment
No. 6 to Servicing Agreement dated December 21, 2016 (“Amendment No.
6”)(together, the “Agreement”). Each of Servicer and Bank may be referred to
herein as a “Party” or collectively as the “Parties”. Capitalized terms used
herein but not otherwise defined in this Amendment shall have the meaning
assigned to them in the Agreement (as hereinafter defined and as amended
herein).


RECITALS


Whereas, the Parties desire to amend the Agreement as more fully set forth
below.


AGREEMENT


NOW, THEREFORE, each of the Parties for good and valuable consideration
exchanged and intending to be legally bound, hereby mutually agree as follows:


1.
The following definition is added to Article I of the Agreement:



“Load” means the initial addition of funds or value which occurs upon activation
of a Card.


2.
The following sentences shall be added to the end of the first paragraph of
Section II(b) of Schedule A to the Agreement, as previously deleted and replaced
in Amendment No. 3 as well as amended in Amendment No. 4, and all references to
“Activated” in this Section II(b) of Schedule A to the Agreement are hereby
replaced with the term “Loaded”:



“For all Loads occurring on or after January 1, 2017, the Supplemental Fee shall
be a percentage (the “Supplemental Fee Rate”) of the aggregate load amount of
all Subject Cards that were Loaded during the calendar month that is [**] months
prior to the Subject Month, as set forth in Attachment 2 to Amendment No. 7. The
Supplemental Fee shall not be applied to any amounts refunded to a Cardholder.”


3.
Section II(e) of Schedule A to the Agreement is hereby deleted in its entirety
and replaced with the following:



“(e)    Servicer shall pay Bank a Card Fee as follows:
(i)
Servicer shall pay to Bank a fee of [**] for each Card Loaded with funds after
January 1, 2017 (the “Card Fee”).



(ii)
Bank shall calculate the average daily Net Deposits for each month (the “Average
Daily Net Deposits”). “Net Deposits” means (i) the total amount of deposits in
the Operating Accounts, Funding Accounts and Settlement Accounts and Proceeds
Account, less (ii) the cumulative amount of Supplement Fees that have been paid
to Servicer pursuant to this Agreement or pursuant to the Card Program
Management Agreement between the Parties dated June 29, 2007.



(iii)
At the end of the 2017 calendar year and at the end of each calendar year
thereafter during the Term, Bank shall calculate an average of that year’s
Average Daily Net





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Deposits, i.e. the sum of each month’s Average Daily Net Deposits divided by
twelve (the “Average Monthly Net Deposits”). Beginning in calendar 2017, Bank
will compare the Average Monthly Net Deposits for 2017 to the Base Year. For
this initial calculation “Base Year” shall mean Average Monthly Net Deposits
during calendar year 2016; Base Year shall be reset to the year in which Average
Monthly Net Deposits for that year have increased by at least [**] over the
Average Monthly Net Deposits of the then Base Year. For any calendar year in
which the Average Monthly Net Deposits increase by at least [**] over the
applicable Base Year, then the Card Fee shall decrease by [**] per Card for the
next calendar year (unless the Card Fee is at [**]). For Programs acquired by
Servicer where such Program was already a Bank-issued Program managed by another
program manager, the Base Year calculation will be adjusted to include the
Average Monthly Net Deposits over the 12 months immediately prior to the date of
the acquisition associated with the BIN(s) of such acquired Programs.”


4.
Schedule E is hereby amended by adding the provisions set forth on Attachment 2
to this Amendment No. 7.



5.
The Letter Agreement (referred to therein as the “Addendum”) between the Parties
dated March 30, 2012, related to the payment of a commission on deposits to
Servicer, is terminated effective December 31, 2016.



6.
Paragraph I of Amendment No. 6 is hereby amended by adding the following
sentence to the end of the paragraph:



“Effective January 1, 2017, the Approved Revenue Rates set forth in this
paragraph will apply to all physical and virtual Fee-Down Cards sold from any of
Servicer’s retail ecommerce sites.”


7.
Except as specifically modified by this Amendment No. 7, the Agreement shall
remain in full force and effect. This Amendment No. 7 may not be amended or
modified except pursuant to a written agreement signed by each of the Parties
hereto. This Amendment shall bind, and inure to the benefit of, Servicer and
Bank and their successors and permitted assigns. This Amendment No. 7 may be
executed in counterparts, which execution may be by facsimile or other
electronic means, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.



IN WITNESS WHEREOF, this Amendment is executed by the Parties’ authorized
officers or representatives and shall be effective as of the Amendment Effective
Date.
Blackhawk Network, Inc.    MetaBank, dba Meta Payment Systems
By: /s/ Jerry Ulrich         By: /s/ Ian Stromberg     
Name: Jerry Ulrich        Name: Ian Stromberg    
Title: CFO        Title: SVP    




Approved as to legal terms only
By /s/ Vicki Virkus
Meta Legal Team






[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Attachment 2


ADDITIONAL TERMS TO SCHEDULE E


SUPPLEMENTAL FEE RATES


As of January 1, 2017, the Supplement Fee Rate shall be as follows:


Calendar Quarter of Card Load
Applicable Supplemental Fee Rate*
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
AFTER [**]
To be agreed based on Parties quarterly rate review meetings



*    The calculated Supplemental Fee is payable [**].












[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

